Exhibit 10.3

 

INVESTOR RIGHTS AGREEMENT

THIS INVESTOR RIGHTS AGREEMENT, dated as of March 6, 2015 (this “Agreement”), by
and among FlexShopper, Inc., a Delaware corporation (the “Company”), and the
undersigned investor (the “Investor”). Each of the Investor and the Company are
from time to time referred to herein as a “Party” and collectively as the
“Parties”.

RECITALS

WHEREAS, the Investor and the Company have entered into that certain
Subscription Agreement, dated on our about the date hereof (the “Subscription
Agreement”), pursuant to which the Investor has agreed to purchase, subject to
the satisfaction and/or waiver of the conditions set forth therein,
_____________ shares of common stock, par value $0.0001 per share, of the
Company (the “Common Stock”);

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

ARTICLE I
DEFINITIONS

SECTION 1.1. Definitions. The following terms shall have the meanings ascribed
to them below:

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For purposes of this definition, “control” when used with respect
to any Person has the meaning specified in Rule 12b-2 under the Exchange Act;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Agreement” means this Agreement, as amended, modified or supplemented from time
to time, in accordance with the terms hereof, together with any exhibits,
schedules or other attachments hereto.

“Business Day” means any day other than (i) any Saturday or Sunday or (ii) any
other day on which banks located in New York, New York are authorized or
required by Law to be closed.

“Common Stock” has the meaning ascribed thereto in the recitals of this
Agreement.

“Company” has the meaning set forth in the preamble of this Agreement.

“Electronic Delivery” has the meaning set forth in Section 4.7.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.



1

 

 

“FINRA” means the U.S. Financial Industry Regulatory Authority.

“Indemnified Party” has the meaning set forth in Section 2.6(c).

“Indemnifying Party” has the meaning set forth in Section 2.6(c).

“Investor” has the meaning set forth in the preamble of this Agreement.

“Investor Parties” means the Investor, and its respective Affiliate transferees.

“Investor Party Indemnitees” has the meaning set forth in Section 2.6(a).

“Law” means any applicable federal, state, local or foreign law, statute,
ordinance, rule, guideline, regulation, order, writ, decree, agency requirement,
license or permit of any Governmental Entity.

“Losses” has the meaning set forth in Section 2.6(a).

“Notice and Questionnaire” means a written notice executed by the Investor
Parties and delivered to the Company containing the information required by Item
507 of Regulation S-K to be included in any Shelf Registration Statement
regarding the Investor Parties seeking to sell Common Stock pursuant thereto.

“Parties” has the meaning ascribed thereto in the recitals of this Agreement.

“Permitted Investor Transferee” has the meaning set forth in Section 4.2.

“Person” means any individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, Governmental Entity or other
entity.

“Piggyback Notice” has the meaning set forth in Section 2.1(a).

“Piggyback Registration” has the meaning set forth in Section 2.1(a).

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such prospectus.

“Registrable Securities” means shares of Common Stock issued by the Company at
the Closing, as well as any shares of Common Stock or other securities issued as
(or issuable upon the conversion or exercise of any warrant, right or other
security which is issued as) a dividend or other distribution with respect to,
or in exchange generally for, or in replacement generally of, such Common Stock
or other Registrable Securities and any securities issued in exchange for such
Common Stock or other Registrable Securities in any merger, reorganization,
consolidation, share exchange, recapitalization, restructuring or other
comparable transaction of the Company. As to any particular Registrable
Securities, once issued such securities shall cease to be Registrable Securities
when (a) a Registration Statement with respect to the sale by the Investor
Parties holding such securities has been declared effective by the SEC and such
securities have been disposed of pursuant to such effective Registration
Statement, (b) such securities shall have been or could be sold by the holder,
without being subject to any holding period or volume limitations pursuant to
Rule 144, under circumstances in which all of the applicable conditions
(including any holding period or volume limitations) of Rule 144 (or any similar
provisions then in force) under the Securities Act are met, (c) such securities
have been otherwise transferred and the Company has delivered a new certificate
or other evidence of ownership for such securities not bearing a restrictive
legend and not subject to any stop order, and such securities may be publicly
resold by the Person receiving such certificate without restriction, or (d) such
securities shall have ceased to be outstanding.



2

 

 

“Registration Statement” means any registration statement of the Company under
the Securities Act which permits the public offering of any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Subscription Agreement” has the meaning ascribed thereto in the recitals of
this Agreement.

SECTION 1.2. General Interpretive Principles. Unless the context otherwise
requires: (i) words in the singular include the plural, and in the plural
include the singular; (ii) “including” means including without limitation; (iii)
references to any Section or clause refer to the corresponding Section or
clause, respectively, of this Agreement; (iv) any reference to a day or number
of days, unless expressly referred to as a business day shall mean the
respective calendar day or number of calendar days; (v) references to Sections
of or Rules under the Exchange Act shall be deemed to include substitute,
replacement or successor Sections or Rules, and any term defined by reference to
a Section of or Rule under the Exchange Act shall include SEC and judicial
interpretations of such Section or Rule; and (vi) headings are for convenience
of reference only.

ARTICLE II
REGISTRATION RIGHTS

SECTION 2.1. Piggyback Registration.

(a)                At any time during the two year period commencing on the date
hereof if, the Company proposes to file a registration statement under the
Securities Act with respect to an offering by the Company for its own account
(other than a registration statement (a) on Form S-4, Form S-8 or any successor
forms thereto, (b) filed solely in connection with any employee benefit or
dividend reinvestment plan (c) for the purpose of effecting a rights offering
relating to the Common Stock or (d) on Form S-3 (universal shelf) to register on
an unallocated and continuous basis the primary offering of securities by the
Company) or for the account of any of its security holders, the Company will
give to the Investor Parties written notice of such filing at least fifteen (15)
days prior to the anticipated filing date (the “Piggyback Notice”). The
Piggyback Notice shall offer the Investor Parties the opportunity to include in
such registration statement the number of Registrable Securities (for purposes
of this Section 2.1, “Registrable Securities” shall be deemed to mean solely
securities of the same type and class as those proposed to be offered by the
Company for its own account) as it may request (a “Piggyback Registration”).
Subject to Section 2.1(b), the Company shall include in each such Piggyback
Registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within seven (7) days after
notice has been given to the Investor Parties. The Company shall be required to
maintain the effectiveness of the Registration Statement for a Piggyback
Registration for a period of 360 days after the effective date thereof or such
shorter period in which all Registrable Securities included in such Registration
Statement have actually been sold.

(b)               If any of the securities to be registered pursuant to the
registration giving rise to the Investor Parties’ rights under this Section 2.1
are to be sold in an underwritten offering, the Investor Parties shall be
permitted to include all Registrable Securities requested to be included in such
registration in such offering on the same terms and conditions as any other
shares of Capital Stock, if any, of the Company included therein; provided,
however, that if such offering involves a firm commitment underwritten offering
and the managing underwriter(s) of such underwritten offering advise the
Investor Parties in writing that it is their good faith opinion that the total
number or dollar amount of Registrable Securities proposed to be sold in such
offering, together with all Other Securities that the Company and any other
Persons having rights to participate in such registration intend to include in
such offering, exceeds the total number or dollar amount of such securities that
can be sold without having an adverse effect on the price, timing or
distribution of the Registrable Securities to be so included together with all
such Other Securities, then there shall be included in such firm commitment
underwritten offering the number or dollar amount of Registrable Securities and
such Other Securities that in the opinion of such managing underwriter(s) can be
sold without so adversely affecting such offering, and such number of
Registrable Securities and Other Securities shall be allocated for inclusion as
follows:



3

 

 

(i)                 first, all Other Securities being sold by the Company or by
any Person (other than the Investor Parties) exercising a contractual right to
demand registration pursuant to which such registration statement was filed; and

(ii)               second, among any other holders of Registrable Securities or
Other Securities requesting such registration, pro rata, based on the aggregate
number of Registrable Securities and Other Securities Beneficially Owned by each
such holder.

(c)                The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 2.1 prior to the effectiveness
of the related Registration Statement and shall have no obligation to register
any Registrable Securities in connection with such registration, except to the
extent provided herein.

(d)               Each Investor Party shall have the right to withdraw its
request for inclusion of its Registrable Securities in any Piggyback
Registration by giving written notice to the Company of its request to withdraw
at least two (2) Business Days prior to the planned effective date of the
related Registration Statement. Notwithstanding Section 2.4, the Company shall
not be required to pay for the expenses of any Investor Party in connection with
any registration proceeding begun pursuant to this Section 2.1 from which the
Investor Parties has subsequently withdrawn pursuant to this Section 2.1(d),
unless such Investor Party’s withdrawal is based upon material adverse
information concerning the Company that the Company had not publicly disclosed
at least two (2) Business Days prior to the Company’s delivery of such Piggyback
Notice.

SECTION 2.2. Registration Procedures.

(a)                In connection with the registration of any Registrable
Securities pursuant to this Agreement:

(i)                 The Company shall prepare and file with the SEC a
Registration Statement with respect to such Registrable Securities as provided
herein, make all required filings with FINRA and use its reasonable best efforts
to keep each Registration Statement continuously effective during the period
such Registration Statement is required to remain effective pursuant to the
terms of this Agreement; upon the occurrence of any event that would cause the
Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be effective and usable for
resale of Registrable Securities during the period such Registration Statement
is required to remain effective pursuant to the terms of this Agreement, the
Company shall file promptly an appropriate amendment to the Registration
Statement, a supplement to the Prospectus or a report filed with the SEC
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act, in the case
of clause (A), correcting any such misstatement or omission, and, in the case of
either clause (A) or (B), the Company shall use its reasonable best efforts to
cause such amendment to be declared effective and the Registration Statement and
the related Prospectus to become usable for their intended purposes as soon as
practicable thereafter.

(ii)               The Company shall prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement effective during the periods
provided herein.

(iii)             The Company shall advise the Investor Parties promptly (which
notice pursuant to clauses (B) through (D) below shall be accompanied by an
instruction to suspend the use of the Prospectus until the Company shall have
remedied the basis for such suspension):

(A)             when the Prospectus or any Prospectus supplement or
post-effective amendment is proposed to be or has been filed, and, with respect
to the Registration Statement or any post-effective amendment thereto, when the
same has become effective;

(B)              of any request by the SEC or any other Governmental Entity for
amendments to the Registration Statement or amendments or supplements to the
Prospectus or for additional information relating thereto;



4

 

 

(C)              of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Registrable Securities for offering or sale in any jurisdiction, or the
threatening or initiation of any proceeding for any of the preceding purposes;

(D)             of the receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; or

(E)              of the existence of any fact or the happening of any event,
during the period in which a Registration Statement remains effective under the
Securities Act, that makes any statement of a material fact made in such
Registration Statement, the Prospectus, any amendment or supplement thereto, or
any document incorporated by reference therein untrue, or that requires the
making of any additions to or changes in the Registration Statement or the
Prospectus in order to make the statements therein not misleading.

(iv)             The Company shall, unless any Registrable Securities shall be
in book-entry form only, cooperate with the Investor Parties to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends (unless required
by applicable securities Laws), and enable such Registrable Securities to be in
such denominations and registered in such names as the Investor Parties may
request at least two (2) Business Days before any sale of Registrable
Securities. In connection therewith, if reasonably required by the Company’s
transfer agent, the Company shall promptly deliver any authorizations,
certificates and directions required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without legend
upon sale by the holder of such shares of Registrable Securities under the
Registration Statement.

(v)               The Company shall use its reasonable best efforts to promptly
register or qualify any Registrable Securities under such other securities or
blue sky laws of such jurisdictions within the United States as any Investor
Party reasonably requests and which may be reasonably necessary or advisable to
enable such Investor Party to consummate the disposition in such jurisdictions
of the Registrable Securities owned by such Investor Parties, keep such
registrations or qualifications in effect for so long as the Registration
Statement remains in effect and do any and all other acts and things which may
be reasonably necessary or advisable to enable such Investor Parties to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Investor Parties; provided, however, that the Company will not be
required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Agreement, (B) subject
itself to taxation in any jurisdiction where it would not otherwise be subject
to taxation but for this Agreement or (C) consent to general service of process
in any jurisdiction where it would not otherwise be subject to such service but
for this Agreement.

(vi)             The Company shall use its reasonable best efforts to promptly
cause any Registrable Securities covered by a Registration Statement to be
registered with or approved by such other Governmental Entity within the United
States as may be necessary to enable the seller or sellers thereof to consummate
the disposition of such Registrable Securities in accordance with the intended
methods of disposition set forth in such Registration Statement.

(vii)           The Company shall, in the event that any Investor Party advises
the Company that the Investor Party intends to distribute any Registrable
Securities by means of an underwritten offering, whether pursuant to Sections
2.1, 2.2 or 2.1, enter into an underwriting agreement in customary form, scope
and substance and take all such other actions reasonably requested by such
Investor Party or by the managing underwriter(s), if any, to expedite or
facilitate the underwritten disposition of such Registrable Securities and
deliver such documents and certificates as may be reasonably requested by such
Investor Party, its counsel and the managing underwriter(s), if any.



5

 

 

(b)               No Investor Party by acquisition of a Registrable Security
shall be entitled to sell any of such Registrable Securities pursuant to a
Registration Statement, or to receive a Prospectus relating thereto, unless it
has furnished the Company with a Notice and Questionnaire (including the
information required to be included in such Notice and Questionnaire) and the
information set forth in the next sentence. The Company may require the Investor
Parties selling Registrable Securities pursuant to a Registration Statement to
furnish to the Company such information regarding the Investor Parties and the
distribution of such Common Stock as the Company may from time to time
reasonably require for inclusion in such Registration Statement. The Investor
Parties shall promptly furnish to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by the Investor Parties not misleading. Any sale of any Registrable Securities
by such Investor Parties shall constitute a representation and warranty by such
Investor Party that the information relating to the Investor Party and its plan
of distribution is as set forth in the Prospectus delivered in connection with
such disposition, that such Prospectus does not as of the time of such sale
contain any untrue statement of a material fact relating to or provided by such
Investor Party or its plan of distribution and that such Prospectus does not as
of the time of such sale omit to state any material fact relating to or provided
by the Investor Party or its plan of distribution necessary to make the
statements in such Prospectus, in light of the circumstances under which they
were made, not misleading. The Company may exclude from such Registration
Statement the Registrable Securities of any Investor Party that fails to furnish
such information within a reasonable time after receiving such request. The
Company shall not include in any Registration Statement any information
regarding, relating to or referring to such Investor Party or its plan of
distribution without the approval of such Investor Party in writing.

(c)                No Investor Party shall use any free writing prospectus (as
defined in Rule 405 under the Securities Act) in connection with the sale of
Registrable Securities without the prior written consent of the Company (which
consent shall not be unreasonably withheld, conditioned or delayed).

SECTION 2.3. Indemnification.

(a)                The Company shall indemnify and hold harmless, to the fullest
extent permitted by Law, the Investor Parties, the officers, directors, partners
(limited and general), members, managers, representatives, agents and employees
of the Investor Parties, each Person who controls (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) the Investor
Parties, each underwriter (including the Investor Parties if they are deemed to
be an underwriter pursuant to any SEC comments or policies), if any, and each
Person who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) such underwriter (collectively, the “Investor
Party Indemnitees”), from and against all losses, claims, damages, liabilities
and expenses (collectively, “Losses”) in connection with any sale of Registrable
Securities pursuant to a Registration Statement arising out of or based upon (i)
any violation or alleged violation of the Securities Act or any rule or
regulation promulgated thereunder by the Company or any of its Affiliates,
employees, officers, directors or agents or (ii) any untrue or alleged untrue
statement of a material fact contained in any Registration Statement or
preliminary or final Prospectus relating to the registration of such Registrable
Securities or any amendment or supplement thereto or any document incorporated
by reference therein or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading;
provided, however, that the Company shall not be liable to such Investor Party
Indemnitee in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon (A) an untrue statement or
alleged untrue statement or omission or alleged omission made in such
Registration Statement, including any such preliminary or final Prospectus
contained therein or any such amendments or supplements thereto, or contained in
any free writing prospectus (as such term is defined in Rule 405 under the
Securities Act) prepared by the Company or authorized by it in writing for use
by such Investor Party Indemnitee (or any amendment or supplement thereto), in
reliance upon and in conformity with information regarding such Investor Party
Indemnitee or its plan of distribution or ownership interests which was
furnished in writing to the Company by the Investor Party expressly for
inclusion in such Registration Statement, including any such preliminary or
final Prospectus contained therein or any such amendments or supplements
thereto, (B) offers or sales effected by or on behalf of such Investor Party
Indemnitee “by means of” (as defined in Rule 159A under the Securities Act) a
“free writing prospectus” (as defined in Rule 405 under the Securities Act) that
was not authorized in writing by the Company or (C) the failure of any Investor
Party Indemnitee to deliver or make available to a purchaser of Registrable
Securities a copy of any Registration Statement, including any preliminary or
final Prospectus contained therein or any amendments or supplements thereto (if
the same was required by applicable Law to be delivered or made available);
provided that the Company shall have delivered to such Investor Party Indemnitee
such Registration Statement, including such preliminary or final Prospectus
contained therein and any amendments or supplements thereto.



6

 

 

(b)               In connection with any Registration Statement in which an
Investor Party is participating by registering Registrable Securities, such
Investor Party shall indemnify and hold harmless, to the fullest extent
permitted by Law, severally and not jointly, the Company, the officers,
directors, agents, representatives or other employees of the Company, each
Person who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) the Company, each underwriter, if any, and each
Person who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) such underwriter, from and against all Losses,
as incurred, arising out of or based on any untrue or alleged untrue statement
of a material fact contained in any such Registration Statement or preliminary
or final Prospectus relating to the registration of such Registrable Securities
or any amendment or supplement thereto or any document incorporated by reference
therein, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, in each case
solely to the extent that such untrue or alleged untrue statement or omission or
alleged omission is made in such Registration Statement or in any preliminary or
final Prospectus contained therein or any such amendments or supplements thereto
or contained in any free writing prospectus (as such term is defined in Rule 405
under the Securities Act) in reliance upon and in conformity with written
information furnished to the Company by the Investor Parties expressly for
inclusion in such document.

(c)                If any Person shall be entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall give prompt notice to the
party from which such indemnity is sought (the “Indemnifying Party”) of any
claim or of the commencement of any Action with respect to which such
Indemnified Party seeks indemnification or contribution pursuant hereto;
provided, however, that the delay or failure to so notify the Indemnifying Party
shall not relieve the Indemnifying Party from any obligation or liability except
to the extent that the Indemnifying Party has been actually prejudiced by such
delay or failure. The Indemnifying Party shall have the right, exercisable by
giving written notice to an Indemnified Party promptly after the receipt of
written notice from such Indemnified Party of such claim or Action, to assume,
at the Indemnifying Party’s expense, the defense of any such Action, with
counsel reasonably satisfactory to such Indemnified Party; provided, however,
that an Indemnified Party shall have the right to employ separate counsel in any
such Action and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless: (i)
the Indemnifying Party agrees to pay such fees and expenses; (ii) the
Indemnifying Party fails promptly to assume, or in the event of a conflict of
interest cannot assume, the defense of such Action or fails to employ counsel
reasonably satisfactory to such Indemnified Party, in which case the Indemnified
Party shall also have the right to employ counsel and to assume the defense of
such Action or (iii) in the Indemnified Party’s reasonable judgment a conflict
of interest between such Indemnified Party and Indemnifying Party may exist in
respect of such Action; provided, further, that the Indemnifying Party shall
not, in connection with any one such Action or separate but substantially
similar or related Actions in the same jurisdiction, arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one firm of attorneys (together with appropriate local counsel) at any
time for all of the Indemnified Parties. Whether or not such defense is assumed
by the Indemnifying Party, neither the Indemnifying Party nor the Indemnified
Party will be subject to any liability for, or otherwise effect, any settlement
made without the consent of the other (but such consent shall not be
unreasonably withheld, conditioned or delayed).

(d)               Neither Party shall settle, compromise, discharge or consent
to an entry of judgment with respect to a claim or liability subject to
indemnification under this Section 2.6 without the other Parties’ prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed); provided that the Indemnifying Party may agree without the prior
written consent of the Indemnified Party to any settlement, compromise,
discharge or consent to an entry of judgment, in each case that relates only to
money damages and by its terms obligates the Indemnifying Party to pay the full
amount of the liability in connection with such claim and which unconditionally
releases the Indemnified Party from all liability in connection with such claim.



7

 

 

(e)                If the indemnification provided for in this Section 2.6 is
unavailable to hold harmless each of the Indemnified Parties against any losses,
claims, damages, liabilities and expenses to which such parties may become
subject under the Securities Act, then the Indemnifying Party shall, in lieu of
indemnifying each party entitled to indemnification hereunder, contribute to the
amount paid or payable by such party as a result of such losses, claims,
damages, liabilities or expenses in such proportion as is appropriate to reflect
the relative fault of the Indemnifying Party on the one hand and such
Indemnified Parties on the other in connection with the statements or omissions
or alleged statements or omissions that resulted in such losses, claims,
damages, liabilities or expenses. The relative fault of such parties shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact, or omission or alleged omission to state a
material fact, relates to information supplied by or concerning the Indemnifying
Party on the one hand, or by such Indemnified Party on the other, and such
party’s relative intent, knowledge, access to information and opportunity to
have corrected or prevented such statement or omission. No Person guilty of
fraudulent misrepresentation (within the meaning of the Securities Act) shall be
entitled to contribution from any Person that is not guilty of such fraudulent
misrepresentation.

SECTION 2.4. Miscellaneous.

(a)                With a view to making available the benefits of certain rules
and regulations of the SEC which may at any time permit the sale of the
Registrable Securities to the public without registration, the Company agrees,
so long as there are outstanding Registrable Securities, to use its reasonable
best efforts to:

(i)                 make and keep public information available, as those terms
are understood and defined in Rule 144 under the Securities Act or any similar
or analogous rule promulgated under the Securities Act, at all times after the
effective date of this Agreement;

(ii)               file with the SEC in a timely manner all reports and other
documents as the SEC may prescribe under the Exchange Act at any time while the
Company is subject to such reporting requirements of the Exchange Act; and

(iii)             furnish to the Investor Parties upon a reasonable request a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144 and of the Exchange Act; a copy of the most recent
annual or quarterly report of the Company; and such other reports and documents
as any Investor Party may reasonably request in availing itself of any rule or
regulation of the SEC allowing it to sell any such Registrable Securities
without registration.

(b)               Subject to the provisions hereof, in the event the Company
proposes to enter into an underwritten public offering, the Investor Parties
shall enter into a customary agreement with the managing underwriters not to
effect any sale or distribution of equity securities of the Company, or any
securities convertible, exchangeable or exercisable for or into such securities,
during the period beginning up to two (2) days prior to the date of such
offering and extending for up to 180 days following the effective date of such
offering if so requested by the Company and the underwriters. The Company may
impose stop-transfer restrictions with respect to the securities subject to the
foregoing restriction until the end of the required stand-off period and shall
lift such stop-transfer restrictions immediately upon the end of such period.

ARTICLE III
OTHER RIGHTS

SECTION 3.1. Board Observation/Information Rights. The Parties acknowledge and
agree that it is contemplated that in connection with, and subject to completion
of, a joint venture, equity arrangement or other strategic transaction currently
being discussed between the Company and an affiliate of Investor (the “McFarlane
Group”), that the McFarlane Group would be granted certain board observer
rights.



8

 

 

ARTICLE IV
MISCELLANEOUS

SECTION 4.1. Amendment and Modification. No term of this Agreement may be
amended or modified without the prior written consent of the Company and
Investor Parties holding a majority of the Registrable Securities held by all
Investor Parties. No provision of this Agreement may be waived except in a
writing executed and delivered by the Party against whom such waiver is sought
to be enforced. Any amendment or waiver effected in accordance with this Section
4.1 shall be binding upon the Investor Parties and the Company.

SECTION 4.2. Successors and Assigns; Binding Effect. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Investor Parties
and their respective successors and assigns. This Agreement may not be assigned
by any Party hereto without the prior written consent of the Company and
Investor, except that in connection with the transfer of its shares of Common
Stock to an Affiliate (a “Permitted Investor Transferee”) any Investor Party may
transfer or assign, its rights hereunder to such Permitted Investor Transferee;
provided that (a) such Investor Party complies with all Laws applicable thereto
and provides written notice of assignment to the Company promptly after such
assignment is effected and (b) the transferee agrees in writing to be bound by
this Agreement as if it were a party hereto and an Investor Party hereunder. For
the avoidance of doubt, the rights set forth herein applicable to Investor
and/or any Investor Party shall inure to any Permitted Transferee of an Investor
Party.

SECTION 4.3. Severability. If any provision of this Agreement or the application
of any such provision to any Person or circumstance shall be declared by any
court of competent jurisdiction to be invalid, illegal, void or unenforceable in
any respect, all other provisions of this Agreement, or the application of such
provision to Persons or circumstances other than those as to which it has been
held invalid, illegal, void or unenforceable, shall nevertheless remain in full
force and effect and will in no way be affected, impaired or invalidated
thereby. Upon such determination that any provision, or the application of any
such provision, is invalid, illegal, void or unenforceable, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible to the fullest extent permitted by
Law in an acceptable manner.

SECTION 4.4. Notices and Addresses. Unless otherwise provided, any notice or
request required or permitted to be delivered under this Agreement shall be
given in writing and shall be deemed effectively given as hereinafter described
(a) if given by personal or electronic delivery, upon actual delivery, (b) if
given by facsimile, upon receipt of confirmation of a completed transmittal, (c)
if given by mail, upon the earlier of (i) actual receipt of such notice by the
intended recipient or (ii) three (3) Business Days after such notice is
deposited in first class mail, postage prepaid, and (d) if by an internationally
recognized overnight air courier, one (1) Business Day after delivery to such
carrier. All notices shall be addressed to the Party to be notified at the
address as follows, or at such other address as such Party may designate by ten
(10) days’ advance written notice to the other Party:

If to the Company:

FlexShopper, Inc.
2700 North Military Trail, Ste. 200

Boca Raton, FL 33431

Attention: Chief Executive Officer
Email: brad.bernstein@flexshopper.com

With a copy to (which shall not constitute notice to the Company):

K&L Gates, LLP

214 N. Tryon Street, 47th Floor

Charlotte, NC 28202
Attention: Mark Busch
Email: mark.busch@klgates.com
Facsimile: 704-353-3140

 

If to the Investor Parties:

Per the notice information contained on the signature page to Investor’s
subscription agreement with the Company



9

 

 

 

SECTION 4.5. Governing Law; CONSENT TO JURISDICTION. This Agreement and any
Action or dispute arising under or related in any way to this Agreement, the
relationship of the Parties, the transactions leading to this Agreement or
contemplated hereby and/or the interpretation and enforcement of the rights and
duties of the Parties hereunder or related in any way to the foregoing, shall be
governed by and construed in accordance with the internal, substantive Laws of
the State of New York applicable to agreements entered into and to be performed
solely within such state without giving effect to the principles of conflict of
Laws thereof. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES THAT
JURISDICTION AND VENUE IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY ANY PARTY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (INCLUDING ANY SUIT, ACTION OR
PROCEEDING SEEKING EQUITABLE RELIEF) SHALL PROPERLY AND EXCLUSIVELY LIE IN THE
COURTS OF THE STATE OF NEW YORK OR, TO THE EXTENT THE COURTS OF NEW YORK DO NOT
HAVE SUBJECT MATTER JURISDICTION, THE UNITED STATES DISTRICT COURT LOCATED IN
NEW YORK CITY. EACH PARTY HERETO FURTHER AGREES NOT TO BRING ANY SUCH SUIT,
ACTION OR PROCEEDING IN ANY COURT OTHER THAN THE COURTS IDENTIFIED IN THE
FOREGOING SENTENCE. BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS IN NEW YORK CITY FOR
ITSELF AND IN RESPECT OF ITS PROPERTY WITH RESPECT TO SUCH SUIT, ACTION OR
PROCEEDING. THE PARTIES HERETO IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER IN
EACH OF THE FOREGOING COURTS, AND HEREBY WAIVE ANY OBJECTION THAT ANY SUCH COURT
IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH SUIT, ACTION OR
PROCEEDING.

SECTION 4.6. Headings. The headings in this Agreement are for convenience of
reference only and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction or effect.

SECTION 4.7. Counterparts; Electronic Delivery. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. This Agreement
and any signed agreement or instrument entered into in connection with this
Agreement, and any amendments hereto or thereto, to the extent delivered by
means of a telecopy machine or electronic mail (any such delivery, an
“Electronic Delivery”), shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise (a) the use of Electronic Delivery to
deliver a signature or (b) the fact that any signature or agreement or
instrument was transmitted or communicated through the use of Electronic
Delivery, as a defense to the formation of a contract, and each such party
forever waives any such defense, except to the extent such defense related to
lack of authenticity.

SECTION 4.8. Further Assurances. Each Party shall cooperate and take such action
as may be reasonably requested by another Party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.

SECTION 4.9. Remedies. Each Party hereby acknowledges and agrees that the
failure of the other Party to perform its respective agreements and covenants
hereunder, including any failure to take all actions as are necessary by such
Party to consummate the transactions contemplated hereby (to the extent required
to be taken by such Party under this Agreement), will cause irreparable injury
to the other Party, for which damages, even if available, will not be an
adequate remedy. Accordingly, each Party hereby agrees that any other Party may
seek the issuance of equitable relief by any court of competent jurisdiction to
compel performance of such Party’s obligations without the need to prove actual
damages or post a bond or other security.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.





  FLEXSHOPPER, INC.       By:  /s/     Name: Brad Bernstein
Title: Chief Executive Officer                 Name

 

Signature Page to the Investor Rights Agreement

 

 

11



--------------------------------------------------------------------------------

 

